the oorreotu*aa       of our hcM.ding that
                                              the iadftldoal
        portorming sirniooa   fn the leoaad deprrtmoata MAoh
        are the aubjeot or the ‘foa80’ agroeaertf a8taohad
        are in the, omployaent oft tho Soaaar deportmoat
        atoP..'

              Th0     6efiBstsQR  Of Omg2OFBOBf66 fCUBd in Am010
5221%     rJeotion &7(g),      VornQ4a’aAaaOt6tOd civil etatut6a,
roada:



        sor wauoa or under am ~oonbraot ol’ bin.       writton




             #e th%Bk 1% de0     OX%iBm tQ, QRQtr 6 p&iiOB Of
Artlolr    522lb,~Seotlon X7(0’‘g,:
              r). . .. Xaoh inditl4urIl  8EplQJOd to Qirfana
        or Oo~aaaiat USApasrfor?Ptng *be uor& dt any agonlr
        ar aie~loyoe~~of aa OmQloySng;nnit ahall bo deemed
        to be oaployod br such Oi8QlOyiB$ onit       ?or ell the
        parpoaeo oC this Bet,     nhothor auo& lodiridoal    woo
        hSro4 or mid 4irootly      by luoh eviployling unit or
        tiy au& .egmt or oaploywe, pmwidocl the em~loylsq
        unit tad lotaaZ or oclnatructite    kw~~lodge of the
        Work.-,       .,:’

          Tha orhiblta attached tb thia ,mquy%t reilrot              om-
traata ontored into betmen the X drpartmen%~abOr@, 11
with an indi~ibuel,   pertnsrahlp aad corpcmtioa   ror t
the oi leased. bcpartpaclnta within the lasaor 8t0re.
          The aontrlrots   subdtte8  are olzcilar  end ptarpcrt
to oreHis a oontrsot reletionahip    betwean the oontraoting
partioa, spscifioally    Blaerawi~g * joint vetituxs or enter-
prise or a letticg of rpaoe within the B.s)srtmnt      stow.




                  i                -.~’
                                     -1                          I         I
Sonoreblo   Cla&     A. Willirma,   Pago )


20 err not oQBOD~6~ wltb the pusp~aa or rea8O of 8he leawr
In sublotting  er in loae%ng tarloua 4iepartwnt8   wlthin lta
store. But, wi or0 oat104 tipen to aeoulo, nh8thar the fn-
dividuala en(rsed In mploymmtt to .tho rarlwa    laue4   dapar$-
menta am parfoznlng,   wrviooa free iron eantrol or binotion
or the loanor @artaanO atore.
          tar th8 pmpoae 0r thin oplalon %t la woeaarry
that oartaln %aota,wmoa to the oontraota aubaittod,   be
roTmviBd in dOtOl’RbiiBg tam OOBtWl or right or OQntrQl, hod
or uorolaed ,bythe lunar over thr lndir%dnalr ongag@ tn
the luwd     4epar8nunta.      In th eo o ntr a olt
                                                  ub a lttok4 tmo n
th o X dep a M nt ltojo      and
                               Lillian  Famll,   n noto the fol-
lodn$    atlpulatlcna portinont to the UDmiBrtiCB     or the ro-
 15tiOBDhiD~ there OXiDtin~.    PC~X%Y Qr 8hO mFDt PU8,   ShO
 1oaa0r,roao~oa the right to: rfx an4 otioroa all ruler
 and rsgulatlon8 of 8hr opuafion~of      the atcm on4 tha laaaad
 departwnt;    TV’oontrol the. lp9mmnaa and the merohmdiae
ocntain~b   in thr   lwaad    departmsnt;    tho right   ,to wambo   an&
approve the admrt~alng          ot the loaaoe; to ?ir the minlmtm
amunt    Of adtortlain~      80~0 ~by the. lerwe  Wring aaoh part
to twttlfi NW ComplalnOa or diagutoo arlalng with the OIUI
tomera ot aaid,’ ~eaa~ ffeportmantan& to n&k0 tiaaoimble          ad-
justment   d&h aaoh ou~tcaar~         fiQ nquln  the loaaee tQ noeire
baok any ?norohaadlao-aoid by eald leaaao that ia roturna~ by
the oaatomar~ to oontzol the per8onnol of the louaH) bj oaua-
ing diaml~aal ot aw,poraen or parsona who are objaotlonable
to the bmwrc           : ‘/,,
          2& ii& o ’ik i0a      t0lapi0y
                                   m* wri0;Oe       prr~a-
no1 and propar2y aonduot aad oarayan tho buolmaa   and to
engags an6 oon%rol lta lnxpla~ea and a&ante aub$oot to the
rule6 fin8 nfplstlona oi tJm &rawr; act ‘to wll or allaw
to bo aold in ita departrsrnt   anj morohant3iaa other. than th&
agreed upon in thrir oontraota~ not to 08rzy any morohaaalee
tha charaotor oi *blob la not aatlataotor~     to the leaaor;
no8 to elrgaw In any additional    buaiueaa~ other than that en-
mged in at the tlam of the aigplmgof the lww          oontraot
ulthaut the pomlaalon   of the leaaor~ to kwp the a~purenoe
ot lta atook and departiaent ~atiaraotorJr to tho laaaor;not
to sell anr nerohrndlw   on orsdit except to auah pareone an4
in suah amountsaa tb lraaor ahall rlret appxwa aooor4t.q
to the mathode of appmral, ta rogue in that shorn; all ao-
aounts aooruing on aooount of Dales on oradlt shall be deearad
to bsoorm snd be tho .aroounta ot tho loilaora not to gernit
any psrt o? tho apaor~leaaa& ~to rsmaia vaount or unoaoupfad,
                                                                                      55


rloaorebl4     mwa4    A, Wllllw,      Pa*      &


or intertam iB 4!ly I(lBnSr ~h40000VW with tha ingr.08 ax’
egress oi the eaployeoa of theloaaor~   aot to interien
throu@ the oialea .or o&Wtln@ with thb lnp*aa or egreaa
or tha employou o? the .laaaor 0~ to.gwmlt    auy dlaeowtaay
to be ahown than& thatla   apito c# Oha binding obliga6lonm
of t&r   oontnotqv5           tha S~gaea for IIper104 of firs years,
the lamor mar t6amiJmta fir           a&aenoat       upoa tea 6ayra notin
for bmaoh of a4 oi the w                   OtipulOfdons ~o*ldod    in th0
00n~aOt*~   ~
               T h 4p h o to a tstio
                                 oopyo fths lg m m a nt
                                                      ea ta nd
                                                             lnto
botwaan X~dr p a r tmmt ltora aad *not&r leaa    dloeloaoa oar-
taih at&m nat*iotioaa      plae8d upon tk La8me.     Aaollg those
reatrlotiou8 we find tha lonormmuot maintainenall        operatein
0 ~8nn0r aatiareotory   to ia~00r 0 rirot-01800    high-ttrfiae   de-
partment far tha aala or osrtatn rwMaudlae~        laano a&me8
that it0 burlnaao rrbdll f0 all OUtWard8p~alWM~6,          tXt@Dt
em to the areditoro  csf the departraant,   Ee ooabtiatod la a do-
pertmant     ot   and undqr    the trade     55~~   o?   the   leamar,   it   bei5g
uederatoad and 4grnb that. this eondlMoa     la ona of tb   prin-
olpla 00501d0mCbu0 or this oontrsot:     oaeil C.O.D. or lay-
aWOyOale i0 t0 b0 Ilppmed         bJ th0 4l-OditS deDOl'tseUt Or th0
                       an aredit
lessorla the aam BMUAILW                    aalea~ all matter8     of
dispute   ariafng between     the lessee   454 soy of it* 04mtowr8
and with rmpao0 to olebo         of aey kind mado by losaeo*a ew-
tomera, leaaer    ahall k the judge and ita 6ealaion &all k
fin01 and bin4ilrrJ UpOO];08000; th0 UiV0a Or~tba pmtiO0 t0
the agresaant aball k entltlad          to raoel~a d~ao~ta       aabo
upon tha pnrdla@clr in any af the doputapants           but #O WiVOa
of orr$oera of lessor shall M antitled           to &crc\urt in *0-
oordanoe rlth 1~1880r~8 Jbaotiob, the 20$ dlnoowt ligitotion
notwltbrtandieg,     that  ouch aslea to wire8 ot olfiwra         of lea-
110r shall ti rant rrae; loaae* PUIJT      employ a cmmpr for It0
bua$.nncaaat ita.expmae       but the 9erOon 6nployed aa muoh
DIOli@&O~ S&O& b@fOm       hi8 @kQi~O~Dt,      b@ iir6t   aW2W.d    by
ths lasoor.     Lasses r&11 also employ at its exponm all
alter6tiOn help iOr it6 d~&NU'tB%kIb.al OWh pW6OW EhOll
before ept~loyment ba appr~*sb by &bOOOX’, lea8eo shall not
oontinue in it0 employmnt any pOra0n lnoluding it0 m0U*&aT
who ie objeottonable      to Zaauorr any auah rRpl0pe,or         aunagsr
who ahell at any tint8 beoae, objootioaable          to leeoor k
Qiaobargad.
          Advartlng  to ths ~0rdiq    of tha OtOtUta defining
eaployamnt end ooasidorlng  thr reetrfotiono   gleoe& in tho
coatraat between the lsaaor and lessee, it appeamJ obviotla
to ua that the lessor retninsb ths right to oontrsrsl OF di-
reat the porioraOrm0O of th8 Oor~l000 rondared by tha per-
OOUBengaged in the departments of the lessees.       The atetuto
                                                                       .




    fhao~ebleOlauda!A. W.U8m*,            Pa&a 5


    rsqulraa tfmt auo~,.lndlvl4ual. aha   ba fraa ?rca oontroZ or
    dlraotlon  overtha'paHorman#     cg t&Lb!morvlaea,  to be ax-
    oludad from tha dofin%tioa of th& term "am loymant". Thara
    are nray oaaba ia thla atetw holding that, e he right to OOJW
    trol rather than the lxarola~than& detomln~a whetbarone
    la an anployao or an ir06penbont    ocmtraotor.T. & N. 0.
    !bilvayCo. w.          Rittlmen,   Q 8. 8. (2a)745. 2) Tes. Jur.
    pg.     546,   4 Tax. Law 88vlew~N?7.

             The iaota mlq&lmi do not dlnalona that the b8ra
    ax~rolarda rtriat~oostrol@VW tho parrorrmnoes ot the lorv-
    Ices or the lnditieunla &XIthe laaauU i3epartx5ents,~‘but ardor
    tha oontraota  attach6   Ce~youFrequest alearly tho rl& oi
    control was ret&ml     by tha lausor.,  To oeaaot riauellao   a
8   mom rigid ouperrlslon en4 conarol ovex ertployoes t&en the
    ri@kt to oauaa term%aotioa ot their aonbma if nob satlrtaa-
    tarp to.thu luaaor.ii Tho sale8 mode by the lnai+lduala     ln
    tha laaasd department on oredltor by ohaok mst ?+a ~prwab
    by the 18s~~~~ they faax not be diaaourtaoua to the 3ssaor or
    any of ita otb? pdwntnelt     tbo a~p811r62144~ the amtmgemnt,
    the qualLtr an4 the displayot mrohandlao by thwe indlvt,
    duals muat maet with the appro?al of the loasar.
                      nrtiola 522kb; Zaotion V(e) qaatodSB pa& pro-
    fldeo      that    an indlvLdsalrniling wwain tbo 4utfnltlonOf
     %uploynwLt",alro waked haz?in 18 dee!#dhlrsd by %a en-
     ployi~g unit lr ooatrello4b it rdrotber~
                                            the? wore hitnd oc
                             loy&q unit or br rush amnt or N
    ‘paid direotisby sooh e"f~
    ployee providing tha amp oWi4 uait:had aotual ox oonotrue-
    tivu fmowlsdae of tha nork.  Olenrlp the luesor had kaowle@
    ot t&u work doxm $81the leaarbdeyartxmnta6 tboy appzomd,
                   those dapsrtsanta.
    the jmrsonnel.oi
                 W@ :ddnat think it moieaaryto argueat length
     the terms otithe owtrakt:a      aubgitto4.    %er in our opinion,
     tho rastriotlosa.  L~goaad IXon the paraonaal of t!n l@mOu8
     olasrly refuto.tha          s 05 tbbet th;hef afo fme $2~
                          .orrp&aa                                cm-
     tool or diraotlan;or    the laaao&
               HEWhimi found a meat reeont ruling of tha Romaa
    of Intarnal ffavei~w upon 6 afuller  aituatton,  ra@otiad ia tha
    Fnemploywnt Cempaoaatlon interpretation      aremlos,-Federal
    c%rlos auppltmant~orXaroh 15, X941, aa 5Oblr.P.T.409. This
    iact aituatl&sdlaOlosrd that the J&Comxm~ opsratcldII1eaOOd :
    depertrmntia the riDeprrtxent Rtoro snga;sging et all tlmaa~at    S
    lseat ten persons’in   ita departsent. Cenclmllgthe u COmpWW
    hired fta o~ltl aalas people snd ~~~~agerlicalhelp and goid their ,‘*,,
                                                                         -.A
                                                                          ,

Honoreble Clauda A. Yllllllu,        P8g, B


romuneratlan.
            Their oohmob             also rrqulredthat the craaployo.8
of the % COQlpllBy
                 Wfit OOJliOnl to the tile8         8Bd l%@&btiiXM Of
the 14 Departwnt 3em.
          2% fBtOrM1 !btenPe Ikpertiwnt       than ruled ttmt the
W Dspartment Store uas the llllployw beoause it wB8 rpprmn8
from the foot8 and the portlosntmgutotlons that the 9rimarf
ri&t of dimOt$OB ItBdOOBtl'Ol0-r        the p*riOmBOe Ot the
aenioea  by the as~plo,ya#r in the leraed departwontwas re-
tsimd a ndlx e r a irb~y
                       dt& A         DOpmrtm@nt   880n.lo lnr o i~-
ing auoh oontrof, the # Deputwmt 88Om mfi mot letiBg (I*II
sgmat of the Y Company bat mr rating on ita khrlf   (~a grin-
oipal . Aooor6ln~y, the w ~partmont mom was th8 lll$lo~r
a nd me lia a le
               $ 0th
                  ~ alooiel r+ourity end amplo~t      terma
basedupon t&e wage8 of the ~omons variotPsixg 88nio48 in
the lsessd dsprrtasntat tbo F4 Dapar8went Storm.
           lws  mltng  oosartird upon the raot that thr saplofle
wes subjeot totho wUl udt oOntm1 oi the H ~98rtment         80019,
not only as to u&t should ba done but how it atiould be Bono,
but that it wsi3 not nuocrmary the8 t&o eno9Zopar aotuttllg dlMot
the p8rfOXTfl~OOOf the a*TViOeOi i8 i8 WlftiOii?Bt if ths ri&ht
to oontaolthem 1s retained.
          The raots In th* above wntlonrd 8ituatlon are abl-
lar and the ruling is dlmotly In point In the Pitter beiuve
ue in thu opbion.
           to are not paedag upon the rslstionilh%p of Bha VW-
ties  ondsr ~oOnsidW8tiOB 6XOeBt 68 to llrb%llt~Under'the da-
rinitlon or enrploynsat ia ths Taxmk Vnq19loymaat Gowwwtioza
ti0t.
            *es,th+0m,           rdriiejOa that the 9waonr
                                                        engaSsd
in the pertornenoo of renio,a    in Obe leaned departxmita or
the lessor department store LT~J9erforning     senloo8 under the
dlrrotion'and  control of tha fasrror store regardlass  of the
legal ohamoter of the 1Nmea.       In our opinion there fa the
sama Uability    for taxes on the Wages Of the 9WWOM W@@d
by the oorporation es for thO8a 0i a 9aHmWShlp or en fadl-
vldual.
                                                  Toura very truly
   \ T?.T;,$-
G,+p-

  i:li~yy.:;:7-3y
               :-1 ~
               -‘-.@A:; 02 ma9

~xEim9